--------------------------------------------------------------------------------


CNL Hotels & Resorts, Inc.
2004 Omnibus Long-Term Incentive Plan
Deferred Share Award Agreement
(All Awards for Executives with Employment Agreements)
 
CNL Hotels & Resorts, Inc. (the “Company”) wishes to memorialize the grant to
the person (the “Participant”) named in the Deferred Share Award Grant Notice
(the “Grant Notice”) of a Deferred Share Award (the “Award”) pursuant to the
provisions of the Company’s 2004 Omnibus Long-Term Incentive Plan (the “Plan”),
the Grant Notice and the applicable provisions of the Participant’s employment
agreement with the Company, dated ____________, 2006, as amended from time to
time (the “Employment Agreement”). The Award will entitle the Participant to
shares of Common Stock from the Company, if the Participant meets the vesting
requirements described herein, in the Grant Notice and in the applicable
provisions of the Employment Agreement. Therefore, pursuant to the terms of the
attached Grant Notice and this Deferred Share Award Agreement (the “Agreement”),
the Company grants the Participant the number of Deferred Shares listed in the
Grant Notice.
 
The details of the Award are as follows:
 
1.  Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan. The Company and Participant agree to be bound by
all of the terms and conditions of this Agreement, the Grant Notice, the Plan
and the applicable provisions of the Employment Agreement. Any capitalized term
in this Agreement shall have the meaning assigned to it in this Agreement, or,
if such term is not defined in this Agreement, such term shall have the meaning
assigned to it under the Plan.
 
2.  Deferred Share Award. The Company hereby memorializes the grant to the
Participant of the Deferred Shares listed in the Grant Notice as of the grant
date specified in the Grant Notice (the “Grant Date”). Such number of Deferred
Shares may be adjusted from time to time pursuant to Section 9 of the Plan,
except as otherwise provided for pursuant to this Agreement.
 
3.  Vesting and Forfeiture of Deferred Shares.
 
(a)  Vesting. The Participant shall become vested in the Deferred Shares in
accordance with the vesting schedule in the Grant Notice.
 
(b)  Forfeiture. The Participant shall forfeit any unvested Deferred Shares, if
any, in the event that the Participant’s Continuous Service is terminated for
any reason, except (i) as otherwise provided in this Agreement, the Plan or the
applicable provisions of the Employment Agreement or (ii) as otherwise
determined by the Committee in its sole discretion, which determination need not
be uniform as to all persons who have received awards under the Plan and which
determination shall not reduce the rights of the Participant under the
Employment Agreement.

--------------------------------------------------------------------------------


 
(c)  Vesting Acceleration. This Award shall be subject to vesting acceleration
upon such terms and at such times as provided in the Employment Agreement.
 
4.  Settlement of Deferred Share Award.
 
(a)  Settlement of Deferred Shares for Common Stock. The Company shall deliver
to the Participant one share of Common Stock for each vested Deferred Share
subject of this Award on the appropriate Delivery Date (as defined in Section
4(b)). Except as otherwise provided herein and in the Employment Agreement
relating to the payment of withholding taxes, the Company shall not have any
obligation to settle this Award for cash.
 
(b)  Delivery of Common Stock. Shares of Common Stock shall be delivered on the
delivery date(s) (each a “Delivery Date”) specified in the Grant Notice, except
as otherwise provided for in this Section 4(b) or in the Employment Agreement.
Once a share of Common Stock is delivered with respect to a vested Deferred
Share, such vested Deferred Share shall terminate and the Company shall have no
further obligation to deliver a share of Common Stock, or any other property
(except as noted below), for such vested Deferred Share.
 
If the vesting of the Award accelerates pursuant to Section 3(c), the shares of
Common Stock shall be delivered within sixty (60) days of the event that caused
the vesting acceleration. Immediately prior to and contingent on the
consummation of a change in control as defined in the Participant’s Employment
Agreement, the Company shall deliver shares of Common Stock to the extent of the
vested Deferred Shares as of the date of the consummation of such change in
control. However, in either of the two cases previously described in this
paragraph, to the extent necessary to comply with Section 409A(a)(2)(B) of the
Code and any Treasury Regulations promulgated thereunder, the delivery of shares
of Common Stock shall be delayed for six (6) months from the date of a
“separation from service” (as defined under Section 409A of the Code and any
Treasury Regulations promulgated thereunder) of the Participant.
 
5.  No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits or entitlements as a shareholder of the Company with respect to
any Common Stock subject to this Agreement unless and until such Common Stock
has been delivered to the Participant. On or after delivery of the Common Stock,
the Participant shall have, with respect to the Common Stock delivered, all of
the rights of a shareholder of the Company, including the right to vote the
Common Stock and the right to receive all dividends and distributions, if any,
as may be declared on the Common Stock from time to time. The foregoing shall
not be a limitation of the Participant’s right to receive a cash payment
equivalent of dividends and distributions declared on Common Stock where the
delivery has been delayed to avoid a 409A penalty as provided in the Employment
Agreement.
 
6.  Tax Provisions.
 
(a)  Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any of the
Participant’s tax liability that may arise as a result of the transactions
contemplated by this Agreement.

--------------------------------------------------------------------------------


 
(b)  Withholding Obligations. The Participant hereby authorizes withholding in
such form as the Participant elects and otherwise agrees to make adequate
provision for, any sums required to satisfy the minimum federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the Award. At the time the Award is granted, or
at any time thereafter as requested by the Company or the Participant, the
Participant shall elect the method for the satisfaction of the tax withholding
related to this Award from the following alternatives: (i) withholding from
payroll or other amounts paid to the Participant by the Company; (ii) payment by
a check from the Participant; (iii) withholding of shares of Common Stock by the
Company from the vested shares otherwise deliverable pursuant to this Award;
(iv) the use of a broker-assisted sale (if the Company’s Shares are publicly
traded on a national stock exchange or electronic quotation system and the
Company has established the appropriate procedures); (v) any other legal method
authorized by the Committee or (vi) any combination of the foregoing. In
addition, the Participant authorizes the Company to deduct from payroll (either
from salary or any bonus) any contributions the Participant authorizes be made
to the Participant’s 401(k) plan account based on the delivery of Common Stock
pursuant to this Award.
 
The Company, upon the election of the Participant as to the method of tax
withholding and in compliance with any applicable legal conditions or
restrictions, may withhold from fully vested shares of Common Stock otherwise
deliverable to the Participant a number of whole shares of Common Stock having a
Fair Market Value, as determined by the Company, in good faith, as of the date
the Participant recognizes income with respect to those shares of Common Stock,
not in excess of the amount of the minimum tax required to be withheld by law
(or such other amount (lower or higher) that would avoid adverse financial
accounting treatment). Any adverse consequences to the Participant arising in
connection with such Common Stock withholding procedure shall be the
Participant’s sole responsibility.
 
In addition, after the Company’s Shares are publicly traded on a national stock
exchange or electronic quotation system, the Company, in its discretion, may
establish a procedure, whereby the Participant may make an irrevocable election
to direct a broker (determined by the Company) to sell sufficient shares of
Common Stock from the Award to cover the tax withholding obligations of the
Company or any Affiliate and deliver such proceeds to the Company. The
Participant shall be responsible for complying with all Company policies
regarding stock trading as well as the applicable securities laws in connection
with a sale of shares of Common Stock received pursuant to this Award.
 
Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue such shares of Common
Stock.
 
(c)  Section 409A Amendments. The Company agrees to cooperate with the
Participant to amend this Agreement to the extent either the Company or the
Participant deems necessary to avoid imposition under Code Section 409A and any
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder of any additional tax or income recognition prior to actual delivery
of the shares of Common Stock to the Participant, but only to the extent such
amendment would not have an adverse effect on the Company or the Participant, in
each case as determined by the Company, in its sole discretion.

--------------------------------------------------------------------------------


 
7.  Consideration. With respect to the value of the shares of Common Stock to be
delivered pursuant to the Award, such shares of Common Stock are granted in
consideration for the services the Participant shall provide to the Company
during the vesting period.
 
8.  Transferability. The Deferred Shares granted under this Agreement are not
transferable otherwise than by will or under the applicable laws of descent and
distribution. In addition, the Deferred Shares shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Deferred Shares shall not be subject to execution,
attachment or similar process.
 
9.  General Provisions.
 
(a)  Employment At Will. Subject to the terms of the Employment Agreement,
nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the service of the Company or its Related Entities for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Affiliate employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s service at any time for any reason, with
or without cause.
 
(b)  Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery, upon receipt by an
overnight courier with signature for delivery required or upon deposit in the
U.S. mail, registered or certified, postage prepaid and properly addressed to
the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this paragraph to all
other parties to this Agreement.
 
(c)  No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.
 
(d)  Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).
 
(e)  No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Deferred Shares subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Common Stock to the
Participant in the future. To the extent that the Participant or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, that right shall be no greater than the right of any unsecured
general creditor of the Company.

--------------------------------------------------------------------------------


 
(f)  Cancellation of Award. If any Deferred Shares subject to this Agreement are
forfeited, then from and after such time, the Participant (and any other person
from whom such Deferred Shares are forfeited) shall no longer have any rights to
such Deferred Shares or the corresponding shares of Common Stock. Such Deferred
Shares shall be deemed forfeited in accordance with the applicable provisions
hereof.
 
(g)  Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the shares of
Common Stock deliverable pursuant to the provisions of this Agreement.
 
(h)  Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived or discharged unless that waiver, modification
or discharge is agreed to in writing and signed by the Participant and an
officer of the Company, other than the Participant, designated by the Committee.
The Participant and the Company acknowledge that as of the Grant Date, this
Agreement, the Plan and any applicable provisions of the Participant’s
Employment Agreement set forth the entire understanding between the Participant
and the Company regarding the acquisition of Common Stock pursuant to this Award
and supersede all prior oral and written agreements on that subject with the
exception of awards from the Company previously granted and delivered to the
Participant. This Agreement is made pursuant to the provisions of the Plan and
shall in all respects be construed in conformity with the terms of the Plan. In
the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall govern. In the event of a conflict among any of the Employment
Agreement, any Grant Notice and this Agreement or the Plan, the terms of the
Employment Agreement shall govern. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
 
(i)  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
 
(j)  Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan and
the applicable provisions of the Employment Agreement. The undersigned
Participant hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement, except where this Agreement is subject to the provisions of the
Employment Agreement, in which case any such questions shall be governed by the
dispute resolution provisions of the Employment Agreement.
 
(k)  Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(b) to any person or entity selected by the Board.

--------------------------------------------------------------------------------


 
(l)  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
(m)  Headings. Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
 
10.  Representations. The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award and
fully understands all provisions of the Award.
 


 


 
[Remainder of page is intentionally blank]
 







 


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 
CNL HOTELS & RESORTS, INC.
 
By:

 
Title:
 




PARTICIPANT
 
Address:
 
 
 



--------------------------------------------------------------------------------









